DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments against Akazaki, as presented in the interview on 3/3/21, have been fully considered and are persuasive. The finality of the Office action dated 1/8/2021 has been withdrawn and a new Office action is furnished herewith.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-2 and 6-7 under 35 U.S.C. 103 have been fully considered and are persuasive. Akazaki does not disclose the decreasing correction process recited in claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kortge (US Patent Number 4,741,318) in view of Orzel (US Patent Number 5,245,978) and further in view of Okazaki (US Patent Application Publication 2010/0235072).
Regarding claim 1, Kortge discloses a control device for an internal combustion engine (10), including: (a) a fuel injection valve (Col. 3, lines 2-4), (b) a canister (28) configured to collect fuel vapor generated in a fuel tank (20) storing fuel supplied to the fuel injection valve, and (c) an adjustment device (34) configured to adjust a flow rate of fluid flowing from the canister to an intake passage, the control device comprising: processing circuitry (Col. 5, lines 1-49) configured to perform:

a feedback process that corrects the base injection amount based on an output value of an integral element obtained via a difference between a detection value of an air-fuel ratio and a target value of the air-fuel ratio as an input value to adjust the detection value to the target value through feedback control ( Col. 4, lines 10-27) (Col. 5, line 60-Col. 6, line 6);
an injection valve operation process that operates the fuel injection valve based on the base injection amount corrected by the feedback process (Col. 4, lines 10-27);
a purge control process that operates the adjustment device to control the flow rate of the fluid flowing from the canister to the intake passage (Col. 3, lines 30-36); and
a correction limiting process that limits the output value of the integral element so that a decreasing correction rate of the base injection amount has a decreasing tendency on condition that the charged air amount is decreased if the flow rate of the fluid is controlled to a value larger than zero by the purge control process (Col. 6, lines 41-50) (Col. 7, lines 36-47) (Col. 7, line 55-Col. 8, line 5).
Kortge does not disclose a decreasing correction process that: (a) obtains a value of a flow rate of fuel vapor flowing from the canister to the intake passage, and (b) performs a decreasing correction on the base injection amount to a predetermined rate or less based on the obtained value of the flow rate of fuel vapor flowing from the canister to the intake passage, the injection valve operating process operating the injection valve based on the decreasing correction process.
Orzel discloses a control system for internal combustion engines comprising a decreasing correction process that: (a) obtains a value of a flow rate of fuel vapor flowing from a canister to an engine intake passage (Col. 2, lines 24-27), and (b) performs a decreasing correction on a base injection amount to a predetermined rate or less based on an obtained value of the flow rate of fuel vapor 
Orzel teaches that liquid fuel injected into the engine is trimmed in response to the feedback variable and the flow rate of fuel vapor during purging in an attempt to maintain stoichiometric combustion (Col. 1, lines 13-24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the injection valve operation process based on the decreasing correction process disclosed by Orzel with the control device disclosed by Kortge to maintain stoichiometric combustion during fuel vapor purging.
Okazaki discloses a decreasing correction process that obtains a value of a flow rate of fuel vapor flowing from the canister to the intake passage and performs a decreasing correction on the base injection amount to a predetermined rate or less based on the output value of the integral element and the obtained value of the flow rate of fuel vapor flowing from the canister to the intake passage [0022-0023] [0111] [ 0232], Okazaki teaches that the decreasing correction process avoids a large deviation in air fuel ratio [ 0013],
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the decreasing correction disclosed by Okazaki with the process disclosed by Kortge to avoid a large deviation in air-fuel ratio.
Regarding claim 2, Kortge further discloses wherein the purge control process includes a limitation process that operates the adjustment device to limit an increase in the flow rate of fluid flowing from the canister to the intake passage caused by a decrease in the charged air amount (Col. 4, lines 55-62).

performing a base injection amount calculation process that calculates a base injection amount based on a charged air amount in a combustion chamber of the internal combustion engine (Col. 4, lines 3-10) (Col. 5, line 60-Col. 6, line 6);
performing a feedback process that corrects the base injection amount based on an output value of an integral element obtained via a difference between a detection value of an air-fuel ratio and a target value of the air-fuel ratio as an input value to adjust the detection value to the target value through feedback control (Col. 4, lines 10-27) (Col. 5, line 60-Col. 6, line 6);
performing an injection valve operation process that operates the fuel injection valve based on the base injection amount corrected by the feedback process (Col. 4, lines 10-27);
performing a purge control process that operates the adjustment device to control the flow rate of the fluid flowing from the canister to the intake passage (Col. 3, lines 30-36); and
performing a correction limiting process that limits the output value of the integral element so that a decreasing correction rate of the base injection amount has a decreasing tendency on condition that the charged air amount is decreased if the flow rate of the fluid is controlled to a value larger than zero by the purge control process (Col. 6, lines 41-50) (Col. 7, lines 36-47) (Col. 7, line 55-Col. 8, line 5).
Kortge does not disclose performing a decreasing correction process that: (a) obtains a value of a flow rate of fuel vapor flowing from the canister to the intake passage, and (b) performs a decreasing correction on the base injection amount to a predetermined rate or less based on the obtained value of 
Orzel discloses a control system for internal combustion engines comprising a decreasing correction process that: (a) obtains a value of a flow rate of fuel vapor flowing from a canister to an engine intake passage (Col. 2, lines 24-27), and (b) performs a decreasing correction on a base injection amount to a predetermined rate or less based on an obtained value of the flow rate of fuel vapor flowing from the canister to the intake passage (Col. 3, lines 12-23, note that PCOMP is a predetermined function of the flow rate of fuel vapor and decreasing correction is limited by the value of PCOMP), and an injection valve operating process operating an injection valve based on the base injection amount corrected by a feedback process and the decreasing correction process (Col. 3, lines 24-27).
Orzel teaches that liquid fuel injected into the engine is trimmed in response to the feedback variable and the flow rate of fuel vapor during purging in an attempt to maintain stoichiometric combustion (Col. 1, lines 13-24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the injection valve operation process based on the decreasing correction process disclosed by Orzel with the control device disclosed by Kortge to maintain stoichiometric combustion during fuel vapor purging.
Okazaki discloses a decreasing correction process that obtains a value of a flow rate of fuel vapor flowing from the canister to the intake passage and performs a decreasing correction on the base injection amount to a predetermined rate or less based on the output value of the integral element and the obtained value of the flow rate of fuel vapor flowing from the canister to the intake passage [0022-0023] [0111] [ 0232], Okazaki teaches that the decreasing correction process avoids a large deviation in air fuel ratio [ 0013],


Regarding claim 7, Kortge discloses a non-transitory computer readable medium storing a control program for use with an internal combustion engine (10), including: (a) a fuel injection valve (Col. 3, lines 2-4), (b) a canister (28) configured to collect fuel vapor generated in a fuel tank (20) storing fuel supplied to the fuel injection valve, and (c) an adjustment device (34) configured to adjust a flow rate of fluid flowing from the canister to an intake passage, the control program causing processing circuitry to perform steps comprising:
performing a base injection amount calculation process that calculates a base injection amount based on a charged air amount in a combustion chamber of the internal combustion engine (Col. 4, lines 3-10) (Col. 5, line 60-Col. 6, line 6);
performing a feedback process that corrects the base injection amount based on an output value of an integral element obtained via a difference between a detection value of an air-fuel ratio and a target value of the air-fuel ratio as an input value to adjust the detection value to the target value through feedback control (Col. 4, lines 10-27) (Col. 5, line 60-Col. 6, line 6);
performing an injection valve operation process that operates the fuel injection valve based on the base injection amount corrected by the feedback process (Col. 4, lines 10-27);
performing a purge control process that operates the adjustment device to control the flow rate of the fluid flowing from the canister to the intake passage (Col. 3, lines 30-36); and
performing a correction limiting process that limits the output value of the integral element so that a decreasing correction rate of the base injection amount has a decreasing tendency on condition that the charged air amount is decreased if the flow rate of the fluid is controlled to a value larger than zero by the purge control process (Col. 6, lines 41-50) (Col. 7, lines 36-47) (Col. 7, line 55-Col. 8, line 5).

Orzel discloses a control system for internal combustion engines comprising a decreasing correction process that: (a) obtains a value of a flow rate of fuel vapor flowing from a canister to an engine intake passage (Col. 2, lines 24-27), and (b) performs a decreasing correction on a base injection amount to a predetermined rate or less based on an obtained value of the flow rate of fuel vapor flowing from the canister to the intake passage (Col. 3, lines 12-23, note that PCOMP is a predetermined function of the flow rate of fuel vapor and decreasing correction is limited by the value of PCOMP), and an injection valve operating process operating an injection valve based on the base injection amount corrected by a feedback process and the decreasing correction process (Col. 3, lines 24-27).
Orzel teaches that liquid fuel injected into the engine is trimmed in response to the feedback variable and the flow rate of fuel vapor during purging in an attempt to maintain stoichiometric combustion (Col. 1, lines 13-24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the injection valve operation process based on the decreasing correction process disclosed by Orzel with the control program disclosed by Kortge to maintain stoichiometric combustion during fuel vapor purging.
Okazaki discloses a decreasing correction process that obtains a value of a flow rate of fuel vapor flowing from the canister to the intake passage and performs a decreasing correction on the base injection amount to a predetermined rate or less based on the output value of the integral element and the obtained value of the flow rate of fuel vapor flowing from the canister to the intake passage [0022-
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the decreasing correction disclosed by Okazaki with the process disclosed by Kortge to avoid a large deviation in air-fuel ratio.
Regarding claim 8, Kortge, Orzel and Okazaki disclose the device, method and medium of claims 1,6 and 7 as discussed above. Kortge and Orzel do not disclose wherein the decreasing correction is performed on the base injection amount to the predetermined rate or less when a ratio of the fuel vapor from the canister to the fluid in a proximity of the fuel injection valve in the intake passage is decreased as an open degree of the adjustment device decreases.
Okazaki discloses wherein the decreasing correction is performed on the base injection amount to the predetermined rate or less when a ratio of the fuel vapor from the canister to the fluid in a proximity of the fuel injection valve in the intake passage is decreased as an open degree of the adjustment device decreases [0106, the throttle valve opening TA occurs during the decreasing correction and is used to calculate the load which is used in the air-fuel ratio target setting],
Okazaki teaches that the decreasing correction process avoids a large deviation in air fuel ratio [0013], Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the decreasing correction disclosed by Okazaki with the process disclosed by Kortge for the reasons specified in reference to claim 1 above.
Regarding claim 9, Kortge, Orzel and Okazaki disclose the device, method and medium of claims 1,6 and 7 as discussed above. Kortge and Orzel do not disclose wherein the decreasing correction is performed on the base injection amount to the predetermined rate or less when a ratio of the fuel vapor from the canister to the fluid in a proximity of the fuel injection valve in the intake passage is decreased as an open degree of the adjustment device decreases.

Okazaki teaches that the decreasing correction process avoids a large deviation in air fuel ratio [0013], Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the decreasing correction disclosed by Okazaki with the process disclosed by Kortge for the reasons specified in reference to claim 1 above.
Regarding claim 10, Kortge, Orzel and Okazaki disclose the device, method and medium of claims 1,6 and 7 as discussed above. Kortge and Orzel do not disclose wherein the decreasing correction is performed on the base injection amount to the predetermined rate or less when a ratio of the fuel vapor from the canister to the fluid in a proximity of the fuel injection valve in the intake passage is decreased as an open degree of the adjustment device decreases.
Okazaki discloses wherein the decreasing correction is performed on the base injection amount to the predetermined rate or less when a ratio of the fuel vapor from the canister to the fluid in a proximity of the fuel injection valve in the intake passage is decreased as an open degree of the adjustment device decreases [0106, the throttle valve opening TA occurs during the decreasing correction and is used to calculate the load which is used in the air-fuel ratio target setting],
Okazaki teaches that the decreasing correction process avoids a large deviation in air fuel ratio [0013], Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the decreasing correction disclosed by Okazaki with the process disclosed by Kortge for the reasons specified in reference to claim 1 above.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kortge (US Patent Number 4,741,318) in view of Orzel (US Patent Number 5,245,978) in view of Okazaki (US Patent Application Publication 2010/0235072) in view of Isomura (US Patent Number 4,461,261).
Regarding claim 4, Kortge discloses the control device of claim 3 as discussed above but does not disclose wherein the correction limiting process is performed on condition that a ratio of an amount of the fuel vapor flowing into the combustion chamber to the base injection amount exceeds the predetermined rate.
Isomura discloses a control device having processing circuitry configured to perform a decreasing correction process for performing a decreasing correction on a base injection amount (t) based on a flow rate of fuel vapor flowing from a canister to an intake passage of an engine (Col. 7, lines 11-28) (Col. 8, lines 22-30), an injection valve operation process that includes operating the fuel injection valve based on the base injection amount corrected by a feedback process and the decreasing correction process, and the decreasing correction process includes limiting a decreasing correction rate of the base injection amount to a predetermined rate or less (Col. 8, lines 36-40) (Col. 8, line 49-Col. 9, line 6), wherein the correction limiting process is performed on condition that a ratio of an amount of the fuel vapor flowing into a combustion chamber to the base injection amount exceeds the predetermined rate [as shown in Figures 9 and 10, the correction limiting process is performed to avoid the over enriched region due to fuel vapor that occurs when the fuel vapor flowing into the combustion chamber exceeds the predetermined rate, for example, when the ratio is less than 1.0 and the intake air quantity is midrange the correction limiting process limits the correction rate K3 to less than 1.0].
Isomura teaches that the fuel vapor from the canister 40 is fed to the engine 1 irrespective of the calculated fuel quantity when the engine operates in conditions other than the idling condition, which may cause undesirable influence to be given by the fuel vapor (Col. 8, lines 13-21). Isomura 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the correction limiting process based on the ratio of the amount of fuel vapor flowing into the combustion chamber as disclosed by Isomura in the control device disclosed by Kortge to prevent over-enrichment of the air-fuel ratio caused by the fuel vapor, thereby reducing emissions of noxious components in the engine exhaust gas.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kortge (US Patent Number 4,741,318) in view of Orzel (US Patent Number 5,245,978) in view of Okazaki (US Patent Application Publication 2010/0235072) in view of Fushiki (US Patent Application Publication 2013/0274977).
Regarding claim 5, Kortge discloses the device of claim 1 as discussed above but does not disclose wherein a switching device is coupled to a crankshaft of the internal combustion engine to switch between a transmission state that transmits power to a drive wheel of a vehicle and a transmission-cut state that cuts the transmission of power to the drive wheel; the purge control process includes limiting a flow rate of fluid flowing from the canister to the intake passage to zero in the transmission cut-state if a reduction speed of the charged air amount is higher than or equal to a predetermined speed; and the purge control process includes not limiting the flow rate to zero in the transmission state even if the reduction speed of the charged air amount is higher than or equal to the predetermined speed.
Fushiki discloses a control device for a vehicle wherein a switching device (50) is coupled to a crankshaft ( 25) of an internal combustion engine (20) to switch between a transmission state that transmits power to a drive wheel (54) of a vehicle and a transmission-cut state that cuts the 
a purge control process that includes limiting a flow rate of fluid flowing from a canister (102) to an intake passage of the engine to zero in the transmission-cut state if a reduction speed of the charged air amount is higher than or equal to a predetermined speed [0160, 0079-0080]; and
the purge control process includes not limiting the flow rate to zero in the transmission state even if the reduction speed of the charged air amount is higher than or equal to the predetermined speed [0018] [ 0162],
Fushiki teaches that it is known to establish the criterion that the reduction speed of the charged air amount of an engine is lower than a predetermined speed to prevent torque fluctuations that can be felt by the vehicle driver [0010-0011], Fushiki teaches that when the driver drives aggressively, the load variation AKL frequently increases beyond the predetermined speed, causing the purging of fuel vapor gas from the canister to the engine intake to stop [0012], By not limiting the flow rate to zero by altering a purging temperature criterion, it is possible to ensure that purging is performed during aggressive driving [0018], Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the purge control process disclosed by Fushiki with the control device disclosed by Kortge to reduce torque fluctuations felt by a vehicle driver and to ensure that a sufficient amount of purging is performed during aggressive driving, thereby for example, preventing overfilling of the canister and leaking of fuel vapor to the atmosphere.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747